Mr. Chief Justice Clarity delivered the opinion of the court: This claimant was injured on Sept. 9th, 1927, while in the employ of the State of Illinois as a teamster and the injury was occasioned through the course of employment. It appears that a foreman ordered him to drive his wagon on a certain point and while so .doing the wagon tipped over pinning the claimant beneath the wagon and dirt. It appears that claimant suffered a dislocated right shoulder and other bruises. There is no dispute about the facts or that it is a case that should be measured under the Workmen’s Compensation Act. The Attorney General comes and states that if claim is allowed it should he allowed in accordance with the amounts due under the provisions of the Workmen’s Compensation Act and that would be in the sum of Twenty-five Hundred ($2,500.00) Dollars. Therefore the court recommends that claimant be allowed the sum of Twenty-five Hundred ($2,500.00) Dollars.